            Case 4:20-cv-00270-BLW Document 31 Filed 10/14/20 Page 1 of 3



BURSOR & FISHER, P.A.
L. Timothy Fisher*
Brittany S. Scott*
1990 N. California Blvd., Suite 940
Walnut Creek, CA 94596
Telephone: (925) 300-4455
Facsimile: (925) 407-2700
Email: ltfisher@bursor.com
       bscott@bursor.com
BURSOR & FISHER, P.A.
Sarah N. Westcot**
701 Brickell Ave., Suite 1420
Miami, FL 33131
Telephone: (305) 330-5512
Facsimile: (305) 676-9006
Email: swestcot@bursor.com
THOMPSON LAW GROUP, PLLC
Jason S. Thompson, ISB #8985
350 N. Ninth Street, Suite 500
Boise, ID 83702
Telephone: (208) 342-7880
Facsimile: (208) 947-2424
Email: jason@gtidaholaw.com
*Pro Hac Vice
**Pro Hac Vice Forthcoming

Attorneys for Plaintiff



                          IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF IDAHO

BENJAMIN BIRDSALL, individually and
on behalf of all others similarly situated,   Civil Action No.: 20-cv-00270-CWD
                                Plaintiff,
                                              PLAINTIFF’S NOTICE OF VOLUNTARY
       v.                                     DISMISSAL WITHOUT PREJUDICE
BRIGHAM YOUNG UNIVERSITY –
IDAHO, INC.,
                                Defendant.
           Case 4:20-cv-00270-BLW Document 31 Filed 10/14/20 Page 2 of 3



         Federal Rule of Civil Procedure 41(a)(1)(A)(i) provides that “the plaintiff may dismiss an
action without a court order by filing … a notice of dismissal before the opposing party serves
either an answer or a motion for summary judgment.” Accordingly, Plaintiff Benjamin Birdsall

hereby dismisses, without prejudice, all claims against Defendant. Each party shall bear its own
costs.


Dated: October 14, 2020                       Respectfully submitted,
                                              BURSOR & FISHER, P.A.
                                              By: /s/ Brittany S. Scott .
                                                     Brittany S. Scott
                                              L. Timothy Fisher*
                                              Brittany S. Scott*
                                              1990 N. California Blvd., Suite 940
                                              Walnut Creek, CA 94596
                                              Telephone: (925) 300-4455
                                              Facsimile: (925) 407-2700
                                              Email: ltfisher@bursor.com
                                                     bscott@bursor.com
                                              BURSOR & FISHER, P.A.
                                              Sarah N. Westcot**
                                              701 Brickell Ave., Suite 1420
                                              Miami, FL 33131
                                              Telephone: (305) 330-5512
                                              Facsimile: (305) 676-9006
                                              Email: swestcot@bursor.com
                                              THOMPSON LAW GROUP, PLLC
                                              Jason S. Thompson, ISB #8985
                                              350 N. Ninth Street, Suite 500
                                              Boise, ID 83702
                                              Telephone: (208) 342-7880
                                              Facsimile: (208) 947-2424
                                              Email: jason@gtidaholaw.com

                                              *Pro Hac Vice
                                              **Pro Hac Vice Forthcoming
                                              Attorneys for Plaintiff




                                                 1
         Case 4:20-cv-00270-BLW Document 31 Filed 10/14/20 Page 3 of 3




                                CERTIFICATE OF SERVICE
       I hereby certify that on October 14, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
e-mail addresses denoted on the Electronic Mail Notice List.

                                                          /s/ Brittany S. Scott .
                                                              Brittany S. Scott




                                                2
